Merrill Schneider, OSB #77336
merrillschneider@schneiderlaw.com
Schneider Kerr & Robichaux
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON


  MICHAEL BRANDON WILLIAMS,                                                3:14-CV-01878-YY
        Plaintiff,
                                                                   ORDER FOR ATTORNEY
          v.                                                  FEES UNDER 42 U.S.C. § 406(b)

  COMMISSIONER OF SOCIAL SECURITY,
        Defendant.




       The court finds and orders an attorney fee of $7,475.71 pursuant to 42 U.S.C. § 406(b).

The attorney fee of $1,826.34 allowed pursuant to the Equal Access to Justice Act was seized by

the Treasury, and thus will not be refunded to Plaintiff.



                    14th day of ____________________,
       Dated this _______            December         2018.




                                                            /s/ Youlee Yim You
                                                      ________________________________
                                                      Youlee Yim You
                                                      United States Magistrate Judge
